 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC MINCHAK,                                      No. 2:20-cv-00063 GGH P
12                       Petitioner,
13            v.                                         ORDER
14    PATRICK COVELLO, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding through counsel, filed a petition for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. On January 8, 2020, petitioner filed a motion

19   to stay and abey his federal habeas petition pursuant to Rhines v. Weber, 544 U.S. 269 (1995), in

20   order to exhaust state court remedies on his ineffective assistance of counsel claim. ECF No. 2.

21   The court will direct respondent to respond to the pending motion to stay. Petitioner has filed a

22   habeas petition in the California Supreme Court setting forth the unexhausted claim. See ECF No.

23   2. If petitioner exhausts his claims in the California Supreme Court prior to this court’s resolution

24   of the pending motion, petitioner is advised to file a notice of exhaustion in this court.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Respondent is hereby directed to file an opposition or a notice of non-opposition to

27   petitioner’s stay and abeyance motion within 30 days from the date of this order;

28          2. Petitioner’s reply, if any, is due fourteen days thereafter; and
                                                        1
 1          3. If petitioner exhausts any claims in the California Supreme Court prior to this court’s

 2   resolution of the pending motion, petitioner shall file a notice of exhaustion in this court.

 3          4. The Clerk of the Court is directed to serve a copy of this order on Tami Krenzin,

 4   Supervising Attorney General.

 5   Dated: January 22, 2020

 6                                               /s/ Gregory G. Hollows
 7                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
